Title: From George Washington to Thomas Cocke, 13 July 1756
From: Washington, George
To: Cocke, Thomas



[Fort Cumberland, Md., 13 July 1756]
For Captain Thomas Cocke. of the Virginia Regiment.

You are, with the men under your command, to escort the Waggons sent with you, to Pearsalls Fort; and so soon as you arrive there, inform Captain Baylis it is ordered, that he send a party of the Militia to guard them to Edwards Fort; where Ensign Milner will receive them and conduct them to Winchester.
You must see, as soon as possible after your arrival at Pearsalls, to procure waggons to transport the Tools, &c. to Colonel Vanmeters: There you will meet with Captain Waggener, and must put yourself and Detachment under his command.
Should Captain Waggener be so indisposed that he can not undertake the command you are then to proceed yourself, and follow the directions given to Captain Waggener. Given at Fort Cumberland July 13th 1756.

G:W.

